NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KIMOTHY MAURICE WYNN,                           No. 18-35089

                Plaintiff-Appellant,            D.C. No. 3:17-cv-06012-BHS

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON, doing
business as Gregory Greer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Kimothy Maurice Wynn appeals pro se from the district court’s order

dismissing his action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Caroline Cas. Ins. Co. v. Team

Equip., Inc., 741 F.3d 1082, 1086 (9th Cir. 2014). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Wynn’s complaint because Wynn

failed to provide a basis for subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3) (authorizing sua sponte dismissal for lack of subject matter jurisdiction);

see also Fed. R. Civ. P. 8(a) (complaint must contain a “short and plain statement”

of the grounds for the court’s jurisdiction); Valdez v. Allstate Ins. Co., 372 F.3d
1115, 1116 (9th Cir. 2004) (federal court obligated to determine sua sponte

whether it has subject matter jurisdiction).

      AFFIRMED.




                                           2                                     18-35089